Citation Nr: 0826114	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), for the purpose 
of accrued benefits.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from June 1945 to February 
1949.  The veteran died in December 2001, and the appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and March 2003 rating actions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  Statements of the Case addressing the issues on appeal 
were issued in September 2003 (as to the cause of death 
claim) and November 2004 (as to accrued benefits).

The Board in March 2006 denied the appealed claims.  The 
appellant appealed the case to the U.S. Court of Appeals for 
Veterans Claims (Court), and by an April 2008 Joint Motion 
for Remand approved by an April 2008 Order of the Court, the 
case was returned to the Board for appropriate action 
pursuant to that Joint Motion.  

The Board notes that during the veteran's lifetime he was 
represented by an attorney, C.B.S., Esq., in his TDIU claim.  
In November 2003, VA received correspondence from Attorney 
C.B.S., indicating that she is not representing the appellant 
in her accrued benefits and cause of death claims.  Upon the 
above-noted appeal to the Court, the appellant was 
represented by an attorney, C.A.T., Esq.  However, there is 
no indication or authorization of representation before the 
Board.  Accordingly, the appellant is unrepresented herein.

The record reflects that the appellant had requested a Board 
hearing, but she withdrew the hearing request in January 
2005.

The issue of service connection for the cause of the 
veteran's death is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  A claim for entitlement to TDIU was pending at the time 
of the veteran's death, and a claim for accrued benefits was 
received within one year after his death.

2.  The veteran completed one year of college, and had work 
experience as a farmer.

3.  During his lifetime and at the time of his death the 
veteran was service connected for a single disability, 
pulmonary tuberculosis (PTB).  

4.  The evidence on file at the time of the veteran's death 
did not show that his service-connected disability, PTB, was 
of such severity as to preclude substantially gainful 
employment, and the clinical evidence shows that he had 
numerous non-service-connected disabilities, including vision 
and hearing impairment and prostatic cancer.


CONCLUSION OF LAW

The criteria for TDIU, for the purpose of accrued benefits, 
are not met.  38 U.S.C.A. 5107, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1000, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative (if any) of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The RO did not issue a VCAA development letter prior to its 
decision denying the appellant's claim for TDIU for accrued 
benefits purposes.  Rather, the RO provided the appellant 
with initial VCAA notice in the letter notifying her of the 
July 2002 determination denying the claim.  In addition, that 
VCAA notice did not address the evidence required to sustain 
the claim for TDIU for accrued benefits purposes.  The July 
2002 RO determination itself did advise of the schedular 
criteria for a TDIU claim, advised that the schedular 
criteria for TDIU were not met based upon the sole service-
connected disability, PTB, which was rated as zero percent 
disabling, and advised that exceptional circumstances were 
not shown to warrant referral of the claim to the Director of 
Compensation and Pension Service for consideration on an 
extraschedular basis.

By an SOC in November 2004, the appellant was informed of the 
criteria for entitlement to TDIU for accrued benefits 
purposes, and was informed of the evidence obtained in 
furtherance of that claim.  A recitation of the governing law 
for VCAA assistance was also then provided.  The appellant 
was then also afforded a recitation of the governing law for 
accrued benefits claims, including that only evidence of 
record at the time of death could be considered.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  Because of this governing 
law, no prejudice could have resulted for failure to have 
timely assisted the appellant in developing her claim, 
precisely because the claim may only be considered based on 
the record at the time of death, and not based on any newly 
developed evidence.  Hence, in essence, no notice and duty to 
assist failures prejudiced the appellant in this case because 
the evidentiary record in support of her claim could not be 
further developed.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
appellant prior to the RO adjudication or re-adjudication the 
claim for TDIU for accrued benefits purposes.  However, 
ultimately, there is no prejudice because the appealed claim 
for TDIU for accrued benefits is here denied.  

In the usual case of claims for service connection or 
increased evaluation, to include TDIU claims, VA has a duty 
to assist the claimant in the procurement of service clinical 
records and pertinent treatment records, and in providing an 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
regard to the VA duty to assist the appellant in the 
development of the claim, the appellant in support of her 
claim provided her own statement regarding the veteran's 
capacity for substantially gainful employment and impairment 
due to his service-connected PTB, and also submitted non-VA 
medical evidence not previously of record.  Also added to the 
record was a VA examination report after the veteran's death 
(based solely the record).  However, as all of this evidence 
was added to the record subsequent to the veteran's death, it 
cannot be considered in furtherance of the appellant's claim 
for TDIU for accrued benefits purposes.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(c).  Hence, once again, no prejudice could 
have resulted from any failure to assist her in that 
development, precisely because such evidence added to the 
record after death cannot be considered in furtherance of the 
accrued benefits claim.  She has not identified any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim herein denied.  

By the same token, the appellant has not here expressed a 
desire to address her accrued benefits claim by testimony, 
though she did so by submitted statements.  To the extent any 
of these statements were to serve as substantive evidence to 
support the claim, they are not cognizable because they are 
added to the record after the veteran's death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The appellant has not 
expressed a desire to further address her claim that has not 
be fulfilled.   

There remains no further duty to assist the appellant, or to 
develop the claim here adjudicated.  There is no indication 
that evidence that could be added to the record and 
considered (specifically VA medical records prior to the 
veteran's death that would be considered constructively of 
record at the time of death) has not be obtained in 
furtherance of the claim.  Obtained records were associated 
with the multi-volume claims file.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

As discussed below, the Court in April 2008 approved an April 
2008 Joint Motion for Remand, in part requiring the Board to 
provide more complete reasons and bases for its 
determination, including addressing specific elements of the 
evidentiary record.  That has been fulfilled in the decision 
herein, as detailed below.  

II.  TDIU for Accrued Benefits Purposes

At the time of the veteran's death, he had a pending claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Although his claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994). Thus, while the claim for accrued 
benefits is separate from the TDIU claim filed by the veteran 
prior to his death, the accrued benefits claim is derivative 
of the veteran's claim, and the appellant, in effect, assumes 
the veteran's claim as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  Here, the 
appellant, the veteran's surviving spouse, is advancing 
essentially the same claim for TDIU sought in the veteran's 
claim, which was pending at the time of his death.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-183, 
§ 104 (2007).  Also, under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits must be filed within one year after the date 
of death. 38 U.S.C.A. § 5121(c).  In this case, the veteran 
died in December 2001, and the appellant filed her claim in 
January 2002.  Thus, a timely claim for TDIU for the purpose 
of accrued benefits has been submitted.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled, and if so indicated by the evidentiary 
record, the case is to be referred to the Director, 
Compensation and Pension Service, for consideration of the 
claim on that extraschedular basis.  38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims has 
stated, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995):

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may 
be considered. See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there 
are circumstances in this case apart from the 
non-service-connected conditions and advancing 
age which would justify a total disability rating 
based on unemployability.  In other words, the 
BVA must determine if there are circumstances, 
apart from non-service-connected disabilities, 
that place this veteran in a different position 
than other veterans with [the same] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).  [Emphasis in original]

The veteran died in December 2001.  He died at St. Martin 
Hospital, not a VA facility.  At the time of his death, 
service connection was in effect for only one condition: 
right chronic, inactive PTB, assigned a noncompensable 
evaluation effective from December 1998.  The record reflects 
that the veteran had a permanent and total rating for pension 
purposes due to non-service-connected disabilities, as well 
as entitlement to special monthly pension based on the need 
for aid and attendance, effective from March 2001.  The 
veteran's significant non-service-connected conditions 
included: senile dementia, coronary artery disease; 
Parkinsonism; and degenerative disc disease of the lumbar 
spine and both knees.

Service medical records show that the veteran was discharged 
from service due to suffering from active, moderately 
advanced PTB reinfection. Service connection for chronic 
pulmonary tuberculosis (PTB), moderately advanced, active, 
was granted in a September 1949 rating action, and a 100 
percent evaluation was assigned effective from February 1949.  
Subsequently, PTB was determined to be inactive from May 
1962, at which time a noncompensable evaluation for PTB was 
assigned.  Thereafter, the PTB reactivated, warranting the 
assignment of a 100 percent evaluation effective from 
February 1983.

The veteran filed his original TDIU claim in July 1991, 
maintaining that he was unemployable due to service-connected 
PTB. He reported that he had not been employed since his 
separation from service due to his service-connected 
disability.  The veteran reported that he had attended one 
year of college.

The record contains a June 1991 medical summary of Dr. F, who 
noted that since service the veteran had undergone treatment 
for PTB, osteoarthritis/ degenerative arthritis of the lumbar 
spine and knees; peripheral neuritis; coronary insufficiency; 
and hyperopia with presbyopia.  The doctor reported that in 
recent weeks the veteran had experienced symptoms of chest 
pain, coughing and easy fatigability.  It was noted that June 
1991 X-ray films had shown "pneumonitis and or atelectasis" 
of the right middle lobe and aorta.  The doctor diagnosed 
atelectasis with pneumonitis, right, middle lobe, due to 
bronchial obstruction; and atheromatous aorta.

Dr. F summarized that, as a consequence of the initial 
condition in 1948, the bronchial tree of the right lung had 
become inflamed and had narrowed through the years.  Dr. F 
observed that this bronchial situation could possibly explain 
the present medical condition from which the veteran was 
suffering.  Dr. F reported that, with the above, the 
veteran's capacity to work had been reduced tremendously (85% 
disability) and he could no longer be employed gainfully.

A VA examination was conducted in June 1992.  At that time a 
diagnosis of chronic PTB, inactive from January 1987 to July 
1992, was made.  The examiner commented that the veteran 
could be employed in work requiring only leisurely or light 
activity.  It was noted that he was still mentally fit. The 
examiner stated that the veteran used to work as a farmer, an 
activity that he still seemed capable of doing.

In a September 1992 rating decision, PTB was assigned the 
following evaluations: 50 percent from December 2, 1989; 30 
percent from December 2, 1993; and noncompensable from 
December 2, 1998.  The RO explained the basis for its action 
as follows - the evidence reflected that, starting from 
January 1987 and almost regularly every 6 months thereafter, 
there had been stabilization of the pulmonary infiltrates 
over the upper right lung, reflecting that the condition was 
inactive from January 1987 to July 1992.

The record contains a September 1992 medical statement 
certifying that the veteran had been receiving treatment for 
service-connected inactive PTB from 1986 to September 1992.

A field evaluation was conducted in October 1994, at which 
time it was noted that the veteran was still in fair 
possession of both his physical and mental faculties.  The 
report indicated that he was still fully ambulatory, fully 
oriented, and capable of attending to his needs himself.

In correspondence received from the veteran in July 1997, he 
informed the RO that Dr. F had passed away, and his records 
were unavailable.

The report of an October 1997 VA general medical examination 
reflects that the veteran seemed to be doing quite well 
except for a cough.  His complaints consisted of productive 
cough, easy fatigability, low grade fever, dizziness, and 
joint pains.  Physical examination led to a diagnosis of 
hypertrophic degenerative osteoarthritis of both knees; 
hypertensive arteriosclerotic heart disease, Functional 
Capacity II (with slight to moderate limitation of physical 
activity and ordinary physical activity causes discomfort); 
post-operative cataract of the right eye, with PCIOL 
implantation; incipient cataract of the left eye; and myopia 
with astigmatism [?].  The examiner opined that these 
disabilities should not limit the veteran's ability to do 
light manual labor or supervisory jobs.  An addendum provided 
that there was no evidence of coronary insufficiency.

The report of an October 1997 VA tuberculosis examination 
documents that the veteran was off anti-TB medication.  
Pulmonary function studies were interpreted as normal. 
Radiographic examination resulted in an impression of 
residual scarring of the right upper and middle lobes.  The 
diagnosis was pulmonary tuberculosis, inactive, stage IV.

A VA TB board review was conducted in December 1997. The 
veteran's pulmonary symptoms included coughing, easy 
fatigability, and low-grade fever.  Physical examination of 
the chest and lungs was unremarkable.  Sputum AFB smears and 
cultures were negative.  Spirometry was normal.  Chest X-ray 
films from October 1997 revealed residual scarring.  An 
impression of PTB, with residual scarring, inactive, stage 
IV, was made.

A VA social and industrial survey was conducted in April 
1998.  It was noted that the veteran was ambulatory, but had 
difficulty walking.  The report stated that, although the 
veteran had completed two years of college, he had never 
applied to any employment agencies, fearing that he would not 
be hired due to his PTB.  The report indicated that the 
veteran helped his wife in her shrimp sauce business, until 
she stopped her business in 1990 due to her failing health.  
The report indicated that the veteran's primary health 
complaints were hypertension, arthritis, poor vision, asthma, 
impaired hearing, hand tremors and numbness, easy fatigue, 
and urinary incontinence.  It was noted that the veteran had 
undergone cataract extraction in June 1997.  A neighbor 
reported that the veteran was quite weak, due to old age and 
health problems.

The social worker noted that the veteran was service-
connected for PTB and was suffering from other non-service-
connected disabilities including hypertension, arthritis, 
asthma, poor vision, impaired hearing, and urinary 
incontinence, which seemed to be controlled by regular 
medications and check-ups.  It was noted that some of these 
health problems could be attributed to old age and therefore 
did not make him totally helpless.  The report stated that 
his capability to attend to his immediate and personal needs 
at home showed an ability to function or do simple tasks 
within his physical limitations.

In November 2000, the Board remanded the veteran's TDIU claim 
for additional evidentiary development.

Private medical records show that prostatic adenocarcinoma 
was diagnosed in May 2000.  An October 2000 chest X-ray film 
showed minimal PTB, right, of undetermined activity.  A CT 
scan of the brain conducted in December 2000 revealed 
cerebral infarction, right caudate nucleus; and cortical 
cerebral atrophy.  A December 2000 X-ray report showed that 
the veteran had two fractured ribs.

A VA examination was conducted in March 2001.  At that time 
the following conditions were diagnosed: pseudophakia of the 
right eye; cataract of the left eye; astigmatism, presbyopia, 
Parkinson's disease; senile dementia; minimal PTB, Class IV 
(inactive), with probable bronchiectasis; hypertension; 
coronary artery disease; history of 7th and 8th rib 
fractures; prostate cancer; hemorrhoids; discospondylosis and 
arthritis of the lumbosacral spine; degenerative joint 
disease of both knees; and probable cholelithiasis.


In March 2001, the veteran also underwent an examination for 
the purpose of special monthly compensation.  Diagnoses and 
pertinent findings included senile dementia, Parkinsonism 
with unsteady gait, and Romberg's sign due to ischemic 
changes in the posterior circulation.

A VA social work survey was conducted in May 2001, at which 
time it was noted that the veteran looked physically weak.  
On interview, the veteran was relevant, but slow in his 
responses, with impaired hearing and memory.  He complained 
of body weakness, easy fatigue, frequent dizziness, and an 
inability to walk without support.  He reported that he had 
been forced to quit schooling during his second year of 
college due to chest and back pains which he attributed to 
PTB.  It was noted that he had historically spent his time 
doing household chores, farming, and being involved in 
community activities.  He had current difficulties with these 
activities due to non-service-connected conditions including 
arthritis, rheumatism, and dizziness.  It was noted that 
prostatic cancer was diagnosed in 2000, but that the veteran 
did not have the capacity to realize that he was terminally 
ill.

A VA PTB evaluation was conducted in May 2001.  The medical 
history indicated that the veteran's last TB board review had 
been in December 1997.  He complained of episodic shortness 
of breath and chronic productive cough.  There was no weight 
loss or fever, and it was noted that he had never smoked.  
The examiner diagnosed minimal PTB, class IV, probable 
bronchiectasis secondary to PTB, and moderate restrictive 
ventilatory defect.  The examiner opined that the degree of 
ventilatory defect and clinical symptoms would definitely 
affect employability.  

A review of the actual spirometry test results dated in March 
2001 discloses that the maximum voluntary ventilation level 
was low, possibly due to poor effort.


In January 2002, Dr. Z provided a clinical summary.  The 
summary indicated that the veteran was admitted in February 
2001 due to chest pain, diagnosed as Koch's, minimal, and 
basal pneumonitis.  (The Board notes that Koch's bacillus is 
synonymous with Mycobacterium tuberculosis.  See Dorland's 
Illustrated Medical Dictionary, 28th ed., 1994, at 172.)  In 
March, May and September of 2001, the veteran was treated for 
pneumonia and pneumonitis.  Dr. Z indicated that the veteran 
had last been treated from December 15 to 19 of 2001.  On 
admission, he was experiencing fever and difficulty 
breathing.  Pneumonia, PTB, and asthma were diagnosed.  The 
veteran was discharged and improved after five days of 
confinement.  A week after discharge, the veteran was rushed 
to the hospital and was pronounced dead on arrival.

Records from St. Martin Hospital include a February 2001 
medical certificate indicating that the veteran was treated 
for symptoms of fever, cough, and difficulty breathing.  
Clinical findings showed decreased breath sounds and 
tachycardia of the lung bases.  X-ray findings included 
haziness in the lung bases and heart enlargement with left 
ventricular prominence.  Impressions of Koch's infection 
(otherwise known as pulmonary tuberculosis, or PTB) of the 
right upper lobe, activity indeterminate; possible bibasal 
pneumonitis; cardiomegaly with left ventricular prominence; 
atheromatous aorta; and old fractures of the 7th and 8th 
right posterior ribs, were made.  Diagnoses of Koch's 
infection, pneumonitis, and prostate cancer were made.

St. Martin records also include a March 2001 clinical summary 
of the veteran written by Dr. Z of St. Martin Hospital.  The 
veteran was seen at that time for right lower quadrant pain.  
It was noted that recent X-ray films had shown lumbar 
arthritis and a recent biopsy had revealed prostatic 
adenocarcinoma.  The doctor reported that, six months later, 
a repeat bone scan had shown increasing bone metastasis in 
the right ribs, and that bilateral orchiectomy was suggested 
and refused by the veteran pending a second opinion.  Another 
urologist suggested conservative management of the condition. 
Dr. Z indicated that the veteran was under his close and 
continuous supervision and observation.  Later in March 2001, 
Dr. Z treated the veteran for symptoms of fever, cough, and 
dyspnea, diagnosed as pneumonia.  A March 2001 medical 
certificate signed by Dr. Z indicated that the veteran was 
treated for symptoms of fever, cough, and difficulty 
breathing.  Clinical findings revealed crepitant rales on 
both lung fields. A diagnosis of pneumonia was made.

Also on file is a discharge medical report from the veteran's 
May 2001 hospitalization.  At that time his complaints 
included fever, cough, and difficulty breathing, and it was 
noted that these symptoms began a month prior to admission.  
Diagnoses of pneumonia and prostatic cancer were made.  A May 
2001 chest X-ray film revealed bibasal pneumonitis, 
cardiomegaly with left ventricular prominence, and 
atheromatous aorta, noted to be age compatible.

A subsequent hospital abstract shows that the veteran was 
admitted in September 2001 with symptoms of coughing and 
chest pain.  A chest X-ray revealed cardiomegaly and 
atheromatous aorta.  Noted diagnoses included prostatic 
cancer and hypertension.  A final diagnosis of pneumonia was 
made.

The terminal hospital records include a discharge medical 
report signed by Dr. Z showing that the veteran was 
hospitalized from December 15, 2001, to December 19, 2001.  
Symptoms of coughing, fever, and difficulty breathing were 
noted.  Clinical findings consisted of wheezes in the lung 
fields and tight air entry. Diagnoses of pneumonia, bronchial 
asthma, and PTB were made.

The appellant filed her DIC/accrued benefits claim in January 
2002.  Additional records were subsequently added to the 
claims file, but these records obtained after the veteran's 
death may not be considered for the veteran's accrued 
benefits claim.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  

After reviewing the evidence of record which was on file at 
the time of the veteran's death, the Board is in agreement 
with the November 2004 conclusion of the Compensation & 
Pension Service, and finds that the evidence is contrary to a 
finding the veteran's lone service connected disability, 
noncompensable PTB, was of such severity prior to his death 
as to preclude substantially gainful employment.

As has been established by the clinical evidence, PTB was 
entirely arrested and consistently shown to be inactive, as 
documented by chest X-ray films dated from December 1987 
forward.  Moreover, from December 1998 until the veteran's 
death in December 2001, it was assigned a noncompensable 
evaluation.

In contrast, the records refect that the veteran suffered 
from numerous non-service-connected disabilities, including 
prostatic cancer which was diagnosed in 2000 and 
metastasized.  In this regard, the record reflects that 
entitlement to special monthly pension based on the need for 
aid and attendance was granted effective from March 2001.  
The veteran's significant non-service-connected disabilities 
were identified as senile dementia, coronary artery disease, 
Parkinsonism, and degenerative disc disease of the lumbar 
spine and both knees.  The record also establishes that the 
veteran had significant vision and hearing impairments.

Essentially, there was no evidence of record at the time of 
death showing or indicating that all forms of employment, 
particularly of a sedentary nature, were precluded by the 
veteran's single service-connected disability.  The fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  Even a high disability rating, 
where such has been assigned, in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment, but does not necessarily warrant a TDIU.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. § 4.16(a).  
Social surveys conducted in 1997, 1998, and 2001 did not 
implicate the veteran's PTB as a factor in his decreased 
mental and physical condition.  Rather, arthritis, prostatic 
cancer, and impaired memory and hearing, as well as age, were 
mentioned as factors impacting his employability and his 
physical and mental decline.

The only evidence which arguably implicated PTB as a factor 
in the veteran's unemployability consists of a medical report 
of Dr. F dated in 1991, summarizing that, as a consequence of 
the initial condition in 1948, the bronchial tree of the 
right lung had become inflamed and had narrowed through the 
years.  Dr. F observed that this bronchial situation could 
possibly explain the present medical condition from which the 
veteran was suffering.  Dr. F reported that, with the above, 
the veteran's capacity to work had been reduced tremendously, 
with an estimated 85 percent disability, and he could no 
longer be employed gainfully.  However, it appears that Dr. F 
considered all of the veteran's disabilities to find an 85 
percent disability and unemployability.  Dr. F did not 
address the narrower issue of level of impairment and 
employability due solely to the veteran's service-connected 
PTB.

Moreover, shortly thereafter, a VA examination was conducted 
in June 1992, at which time a diagnosis was made of chronic, 
inactive PTB present from January 1987 to that time.  The 
examiner commented that the veteran could be employed in work 
requiring only leisurely or light activity.  It was noted 
that he was still mentally fit.  The examiner stated that the 
veteran used to work as a farmer, an activity that he still 
seemed capable of doing.

In this case, as in Van Hoose, supra, the weight of the 
probative evidence does not indicate that sedentary 
employment was precluded due solely to the veteran's service-
connected PTB.  As explained herein, the veteran's numerous 
non-service-connected disabilities, including vision and 
hearing impairment, senile dementia, prostatic cancer, 
coronary artery disease, parkinsonism; and degenerative disc 
disease of the lumbar spine and both knees, were generally 
found to be significant obstacles to employability, whereas 
his PTB was found to be inactive in the years prior to his 
death.  Rather, after Dr. F's statement in 1991 and up to the 
veteran's death, there was no documented medical statement 
expressing an impact of PTB on the veteran's employability.

Given the above, the Board finds that, in the years 
immediately prior to his death and during the pendency of his 
TDIU claim which was pending at the time of his death, the 
veteran was not precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability, nor was he incapable of performing the mental and 
physical acts required by employment due solely to his 
service-connected disability, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background (farmer) and level of education (one 
year of college). 

The April 2008 Joint Motion for Remand, as granted by April 
2008 Court Order, required that the Board discuss the May 
2001 VA examiner's finding that the veteran had "probable 
bronchiectasis" secondary to his PTB, and the May 2001 VA 
examiner's opinion that "[t]he degree of ventilatory defect 
and clinical symptoms will definitely affect employability," 
as associated with that examiner's diagnosis of a 
"[m]oderate restrictive ventilatory defect."  Elsewhere in 
that Joint Motion, the drafters of the Joint Motion made 
clear their apparent belief that the "restrictive 
ventilatory defect" about which the May 2001 VA examiner was 
speaking was the veteran's diagnosed bronchiectasis, which 
that examiner assessed to be secondary to the veteran's PTB.  
However, bronchiectasis is not a restrictive lung disease, 
and hence may not be characterized as a restrictive 
ventilatory defect, and there is thus necessarily no medical 
evidence of record to establishing bronchiectasis as a 
restrictive respiratory condition or restrictive ventilatory 
defect.  Bronchiectasis is a pathology of chronic dilation of 
the bronchi marked by coughing with expectoration of 
excessive mucous, and may result in infection or lymphoid 
obstruction of the bronchi (see Dorland's Illustrated Medical 
Dictionary, 28th ed., 1994, at 230).  Thus, the "degree of 
ventilatory defect and clinical symptoms" found by the May 
2001 VA examiner to affect employability is not attributed in 
the record to the veteran's service-connected PTB or to the 
bronchiectasis assessed as secondary to PTB.  Accordingly, 
the May 2001 VA medical findings, diagnoses, and assessments 
do not establish an impairment in work functioning as 
associated with the veteran's service-connected PTB.  Rather, 
the examination report establishes an association between 
some other, restrictive disease and unspecified "clinical 
symptoms" with work impairment.  

Accordingly, the observations, suppositions, and instructions 
in the Joint Motion for Remand notwithstanding, the Board 
finds the preponderance of the evidence of record at the time 
of the veteran's death to be against his being precluded from 
securing substantially gainful employment solely by reason of 
his service-connected disability, and against his being 
incapable of performing the mental and physical acts required 
by employment due solely to his service-connected disability, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background 
(farmer) and level of education (one year of college). 

The Board also finds no basis for referral for consideration 
of TDIU on an extraschedular basis, because the evidence at 
the time of death subject to consideration here does not 
present an exceptional or unusual disability picture as 
associated with the veteran's PTB so as to preclude 
employment, notwithstanding the non-compensable rating.  
38 C.F.R. § 4.16(a), (b).  While the Board has considered the 
positive evidence represented by the contentions of the 
veteran in support of his TDIU claim prior to death, 
asserting that service-connected disability precluded 
employment, the Board finds the probative value of this 
subjective evidence to be overcome by the more objective 
negative clinical evidence summarized above.  (Evidentiary 
contentions by the appellant after the veteran's death may 
not be considered for purposes of an accrued benefits claim.  
38 U.S.C.A. §5121(a); 38C.F.R. §3.1000(a).)  In view of the 
foregoing, entitlement to a TDIU for the purpose of accrued 
benefits must be denied.



ORDER

Entitlement to TDIU, for accrued benefits purposes, is 
denied.


REMAND

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or must be etiologically related 
to the cause of death.  In order to be a contributory cause 
of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b), (c).

The evidentiary record presents somewhat of a conundrum with 
regard to the claim for service connection for the cause of 
the veteran's death.  The veteran is service connected for 
PTB, to which a VA examiner in May 2001 attributed 
bronchiectasis.  Bronchiectasis is a pathology of chronic 
dilation of the bronchi marked by coughing with expectoration 
of excessive mucous, and may result in infection or lymphoid 
obstruction of the bronchi (see Dorland's Illustrated Medical 
Dictionary, 28th ed., 1994, at 230).  Indeed, the evidentiary 
record reflects that the veteran suffered from recurrent 
bouts of pneumonia prior to his death, including pneumonia 
necessitating hospitalization in December 2001 just days 
prior to his death.  The question necessarily arises whether 
the veteran's service-connected PTB resulted in 
bronchiectasis causative of pneumonia which caused or 
substantially contributed to the veteran's death, such that 
the service-connected PTB substantially contributed to the 
cause of the veteran's death, or otherwise hastened death.   

Accordingly, the case is REMANDED for the following action:

Refer the case for a medical opinion by an 
specialist in diseases of the lungs.  The 
reviewer must review the claims file and 
address the questions posed based on that 
review.  The reviewer should note in 
particular the veteran's medical treatment 
and evaluation records in the years 
immediately prior to his death, including 
the May 2001 VA examination report 
addressing the veteran's pulmonary 
tuberculosis, and the VA examiner's report 
in August 2003, which was based on that 
examiner's review of the claims file 
following the veteran's death.  The 
reviewer should also note that during his 
lifetime the veteran was service connected 
for a single disability, pulmonary 
tuberculosis, and thus in addressing the 
questions related to the cause of the 
veteran's death the reviewer should 
consider pulmonary tuberculosis and its 
residuals or secondary effects, to include 
periods of activity and/or inactivity, as 
they may have affected the veteran.  
Following careful review of all pertinent 
evidence, the examiner should answer the 
following: 

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the veteran had bronchiectasis which 
caused or substantially contributed to the 
onset of death or otherwise hastened death, 
including based upon any pneumonia caused 
or substantially contributed to by that 
bronchiectasis?  

b.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the veteran's bronchiectasis, if 
present, was caused or permanently 
increased in severity by the veteran's 
service-connected pulmonary tuberculosis?

c.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the veteran's service-connected 
pulmonary tuberculosis caused or 
substantially contributed to the onset of 
death, or otherwise hastened death, 
including based upon secondary effects or 
residuals of that pulmonary tuberculosis 
(including based upon any secondary 
bronchiectasis or pneumonia or other 
diseases of the lungs or other organs)?  

d.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusion of 
the examiners should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought is not granted to the 
appellant's satisfaction, the appellant 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


